                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

JAIME CHAVEZ, #220668,                       )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )    CIVIL ACTION NO. 2:19-CV-1044-WHA
                                             )
ANTHONY PARKER,                              )
                                             )
         Defendant.                          )

                                         ORDER

        On February 19, 2020, the Magistrate Judge entered a Recommendation (Doc.

#13) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to provide

a current address and adequately prosecute this case as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 13th day of March, 2020.




                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
